DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “storing unit”, “acquiring unit”, and “calculating unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “storing unit” for the apparatus performing the specified function
“storing unit” is linked with the transitional phrase  “configured to” and modified by the functional language “store reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person”
“storing unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant as a generic computer memory such as ROM (Read Only Memory), RAM (Random Access Memory), or an HDD (Hard Disk Drive), but can also include other computer components such as a solid state drive, a server, a CD, a flash drive, a thumb drive, or an SD card.  It can store reference data (such as previously recorded acceleration, periodicity, or step length data), and transfer the reference data to a processor. It can also store sensor data and control programs.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “acquiring unit” for the apparatus performing the specified function
“acquiring unit” is linked with the transitional phrase  “configured to” and modified by the functional language “acquire body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking”
“acquiring unit” is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “calculating unit” for the apparatus performing the specified function
“calculating unit” is linked with the transitional phrase “configured to” and modified by the functional language “calculate the periodicity of the body movement from the body movement data acquired by the acquiring unit and check the calculated periodicity of the body movement against the reference data stored in the storing unit”
“calculating unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on as a processing unit such a CPU that can receive data, perform mathematical functions on the received data, and output the data such as to a display or another source. It can also be a dedicated electronic circuit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. The limitation of storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person, as drafted, is a process that, under its broadest reasonable interpretation, covers 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify a cognitive function level amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 recites the periodicity of the body movement being a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 on a periodicity of body movement which is a frequency component at a higher frequency than a frequency for walking in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the claim element of using a periodicity of body movement which is a frequency component at a higher frequency than a frequency for walking amounts to merely selecting a particular type of data to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 3 recites body movement data being data on a change in the body movement over time, and the calculating unit being configured to calculate a frequency spectrum from analysis on the body movement data and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement. Nothing in the claim language precludes a user manually calculating a frequency spectrum and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement in the mind.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a processor to calculate a frequency spectrum and an . The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to calculate a frequency spectrum and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the additional element of the body movement data being data on a change in the body movement over time amounts to merely selecting a particular type of data type to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 4 recites body movement data being data on a change in acceleration of the body movement over time, and the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and perform frequency analysis on the body movement data in the identified time period. Nothing in the claim language precludes a user identifying a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and performing frequency analysis on the body movement data in the identified time period in the mind.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a processor to identify a time period from the body movement data and perform frequency analysis on the body movement data in the identified time period. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no 
Claim 5 recites the body movement data being data on a change in an acceleration of the 5Application No. Not Yet AssignedDocket No.: 070469-0822 subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 wherein the periodicity of the body movement is a step length of the subject walking in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the claim element of the body movement data being data on a change in an acceleration of the 5Application No. Not Yet AssignedDocket No.: 070469-0822 subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking amounts to merely selecting a particular type of data to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.	
Claim 6 recites the periodicity of the body movement being a step length of the subject walking. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 wherein 
Claim 7 recites body movement data being data on a change in acceleration of the body movement over time, and the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and calculate the step length from the body movement data in the identified time period. Nothing in the claim language precludes a user identifying a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and calculating the step length from the body movement data in the identified time period in the mind.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a processor to identify a time period from the body movement data and calculate the step length from the body movement data in the identified time period. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify a time period from the body movement data and calculate the step length from the body movement data in the identified time period amounts to no more than mere instructions to 
Claim 8 recites the periodicity of the body movement being a time taken for the subject to take one step when walking. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 wherein the periodicity of the body movement is a time taken for the subject to take one step when walking in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as the claim element of the periodicity of the body movement being a time taken for the subject to take one step when walking amounts to merely selecting a particular type of data to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 9 recites body movement data being data on a change in acceleration of the body movement over time, and the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and calculate the time of a step from the body movement data in the identified time period. Nothing in the claim language precludes a user identifying a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and calculating the time of a step from the body movement data in the identified time period in the mind.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a processor to identify a time period from the body movement data and calculate the time of a step from the body movement data in the identified time period. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no 
Claim 10 recites the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. Nothing in the claim language precludes a user calculating relative position data on a movement of a center of gravity position of the subject from the body movement data and identifying a time period based on the generated relative position data. in the mind.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a processor to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 11 recites the body movement sensor being an acceleration sensor, a camera, or a radio wave sensor. Nothing in the claim language precludes a user manually performing the calculations of Claim 1, wherein the body movement sensor is an acceleration sensor, a camera, or a radio wave sensor in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the acceleration sensor, a camera, or a radio wave sensor) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible.
Claims 12-13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 recites a method of cognitive function evaluation, which, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking encompasses a person manually recording the data from a body movement sensor. Similarly, the limitation of calculating periodicity of the body movement from the body movement data, as drafted, under its broadest reasonable interpretation, encompasses performance of the limitation in the mind. Similarly, the limitation of identifying a cognitive function level corresponding to the calculated periodicity of the body movement by checking the calculated periodicity 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There are no inventive concepts recited because identifying a cognitive function level is a commonly known concept. The claim is not patent eligible.
Claim 13 recites a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12. As stated above, nothing in the claim language precludes a user manually performing the calculations of Claim 12. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the non-transitory computer-readable recording medium) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al (Korean Patent No. KR 101205908, hereinafter Tak; the attached machine translation was relied upon for this rejection) in view of Ichikawa et al (U.S. Patent Application No. 2016/0345870, cited by applicant in 4/04/2019 IDS, hereinafter Ichikawa), as evidenced by Non-Patent Literature (NPL) to Ito (“Main Nerve Syndrome of Dementia Disorder; in particular, Normal Pressure Hydrocephalus Focusing on Gait Disorder”, cited by applicant in 4/04/2019 IDS, hereinafter Ito). 
Regarding Claim 1, Tak discloses a cognitive function evaluation device, comprising: a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between walking behavior and a cognitive function level of the person (“an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia”, lines 121-123); an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033])  from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking (“Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer”, [0031]); and a 
Regarding Claim 2, modified Tak discloses the cognitive function evaluation device according to Claim 1. Modified Tak discloses the claimed invention except for expressly disclosing the periodicity of the body movement being a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement. However, Ichikawa teaches the periodicity of the body movement being a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement (“the high-pass filter 35 removes the walking displacements, which correspond to the low frequency components, so that only vibration components, which are high frequency components, can be extracted”, [0087]).  It would have 
Regarding Claim 3, modified Tak discloses the cognitive function evaluation device according to Claim 2, wherein the body movement data is data on a change in the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2). Modified Tak discloses the claimed invention except for expressly disclosing the calculating unit being configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement. However, Ichikawa teaches the calculating unit being configured to calculate a frequency spectrum by performing frequency analysis on the body movement data (“The calculating means 34 includes a high-pass filter, which filters the acceleration data measured in said two places. Low-frequency components of the acceleration data are removed…” [0086]; implying that the calculating means has calculated and knows the frequencies of the data in order to filter the low ones out) and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement (“the extracted vibration components may be integrated so as to calculate any rocking accelerations..”, [0026]; vibration components are higher frequency than walking, [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the frequency spectrum and integration of frequencies higher than the walking frequency of Ichikawa, because vibration components (i.e. those at a higher frequency than those of walking) of periodicity can signal the appearance of dementia, as taught by Ito (Section 1, paragraph 1).
Regarding Claim 5, modified Tak discloses the cognitive function evaluation device according to claim 1, wherein the body movement data is data on a change in an acceleration of the 5Application No. Not Yet AssignedDocket No.: 070469-0822 subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking (“Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer”, [0031], either one of the three axis or a combination of two of the 3 axis points to a horizontal direction orthogonal to a walking direction in which the subject is walking).
Regarding Claim 8, modified Tak discloses the cognitive function evaluation device according to Claim 1, wherein the periodicity of the body movement is a time taken for the subject to take one step when walking (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2). 
Regarding Claim 11, modified Tak discloses The cognitive function evaluation device according to claim 1, wherein the body movement sensor is an acceleration sensor (“110 is a MEMS-based inertial sensor module including an accelerometer…”, [0030]), a camera, or a radio wave sensor.
Regarding Claim 12, Tak discloses a cognitive function evaluation method comprising: 6Application No. Not Yet AssignedDocket No.: acquiring body movement data on a detected body movement from a body movement sensor (Element 110 acquires, filters, and stores acceleration and angular velocity information, [0031-0032]) configured to detect the body movement of a subject walking (“110 may perform gait evaluation in three dimensions”, [0031]); and calculating walking characteristics of the body movement from the body movement data acquired in the acquiring (“The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and a detrended fluctuation analysis (DFA)”, lines 89-91)  and identifying a cognitive function level corresponding to the calculated walking characteristics of the body movement by checking the calculated walking characteristics of the body movement against reference data that is stored in a storing unit and indicates a relationship between the periodicity of the body movement of a person walking and a 
Regarding Claim 13, modified Tak discloses a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12 (“and detailed further analysis can be facilitated by making a database through a personal computer or a smartphone”, lines 125-127).
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Ichikawa, and further in view of Non-Patent Literature (NPL) to Fukuie (Japanese Patent No. JP2013059489, cited by applicant in 4/04/2019 IDS, hereinafter Fukuie), as evidenced by Ito. 
Regarding Claim 4, modified Tak discloses the cognitive function evaluation device according to Claim 3, wherein the body movement data is data on a change in acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2; it does this in part using an accelerometer [0030] that measures acceleration; therefore, one of the characteristics measured must be acceleration of body movement over time). Modified Tak discloses the claimed invention except for expressly disclosing a calculating unit being configured to identify a time period, during which the subject makes a predetermined number of 
Ichikawa teaches frequency analysis on the body movement data (“The calculating means 34 includes a high-pass filter, which filters the acceleration data measured in said two places. Low-frequency components of the acceleration data are removed…” [0086]; implying that the calculating means has calculated and knows the frequencies of the data in order to filter the low ones out).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the frequency analysis of Ichikawa, because vibration components (i.e. those at a higher frequency than those of walking) of periodicity can signal the appearance of dementia, as taught by Ito (Section 1, paragraph 1).
Regarding Claim 9, modified Tak discloses the cognitive function evaluation device according to Claim 8, wherein the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2; it does this in part using an accelerometer [0030] that measures acceleration; therefore, one of the characteristics measured must be acceleration of body movement over time). Modified Tak discloses the claimed invention except for expressly disclosing the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and calculate the time of a step from the body movement data in the identified time period.  However, Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking (“frequency analysis shall be 
Regarding Claim 10, modified Tak discloses the cognitive function evaluation device according to claim 4. Modified Tak discloses the claimed invention except for expressly disclosing the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data.  However, Ichikawa teaches a calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from body movement data (“the calculating means may calculate positions of the motion sensors with respect to a center axis…and may display the corrected positions on the monitor while superposing the conditions of movement in said two places”, [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the relative position data of Ichikawa, because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), as taught by Ichikawa ([0042]), which can be a part of staggering, which is an indicator for dementia, as taught by Ito (Section 1, paragraph 1). 
Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking (“frequency analysis shall be conducted to the acceleration signal of the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view Ichikawa, and further in view of Ito.
Regarding Claim 6, modified Tak discloses the cognitive function evaluation device according to Claim 1. Modified Tak discloses the claimed invention except for expressly disclosing the periodicity of the body movement being a step length of the subject walking.  However, Ito teaches variations in periodicity of the step length of a subject walking to be one of the signs of dementia (“The characteristics of the gait disorder of NPH are: the stride length shortens (shortened steps), shortens to 2 to 4 inches in the most serious cases; the step width (distance between the right leg and the left leg while walking) widens (widened base), and the step width changes with every step and thus a staggering walk”, Section 1, Paragraph 1).  Because of this advantage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the periodicity of the body movement being a step length of the subject walking of Ito.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Ichikawa and Ito, and further in view of Fukuie.
Regarding Claim 7, modified Tak discloses the cognitive function evaluation device according to claim 6, wherein the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2; it does this in part using an accelerometer [0030] that measures acceleration; therefore, one of the characteristics measured must be acceleration of body movement over time). Modified Tak discloses the claimed invention except for expressly disclosing a calculating unit being 
 Ito teaches usefulness of step length measurements in identifying dementia (“The characteristics of the gait disorder of NPH are: the stride length shortens…”, Section 1, paragraph 1). Because of this advantage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the calculation of a time of a step of modified Tak, with the calculating of a step length of Ito.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Barnett et al (WO 2016/156867), which discloses a wearable sensor that measures a physical parameter of an individual, compares it to a baseline to see if it deviates from the baseline, conditionally triggers a cognitive test as a result of the comparison, and compares the results of the cognitive test against a stored baseline in order to assess the individual’s cognitive function.
See McCombie et al (US 2010/0298661), which discloses a device with a storage unit, an acquiring unit, and a calculating unit that performs frequency analysis on body movement data.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791